Exhibit 10.3

 

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

 

This Second Amended and Restated Security Agreement (this “Agreement”) dated as
of April 1, 2015 made by GTT Communications, Inc., a Delaware corporation (the
“Lead Borrower”); Global Telecom & Technology Americas, Inc., a Virginia
corporation; GTT Global Telecom Government Services, LLC, a Virginia limited
liability company; Communication Decisions-SNVC, LLC, a Virginia limited
liability company; CORE180, LLC, a Delaware limited liability company;
Electra, Ltd. a Virginia corporation; NT Network Services, LLC, a Delaware
limited liability company; GTT 360, Inc., a Delaware corporation; American
Broadband, Inc. d/b/a United Network Services, Inc., a Delaware corporation;
Airband Communications, Inc., a Delaware corporation; Sparkplug, Inc., a
Delaware corporation; MegaPath Corporation, a Virginia corporation; and Wall
Street Network Solutions, LLC, a Delaware limited liability company
(collectively, the “Grantors” and each, a “Grantor”), in favor of KeyBank
National Association, as administrative agent (“KeyBank” or the “Administrative
Agent”) for itself and the other lending institutions (collectively, the
“Lenders”) which are or may become parties to the Credit Agreement referred to
below (in such capacity, the “Secured Party”).

 

W I T N E S S E T H

 

WHEREAS, the Lead Borrower, the borrowers from time to time party thereto, the
lenders from time to time party thereto and Webster Bank, N.A., as
administrative agent (the “Existing Agent”) are parties to that certain Second
Amended and Restated Credit Agreement, dated as of August 6, 2014, among the
Borrowers, the Lenders party thereto, and Webster Bank, N.A. as the
administrative agent (as the same may have been amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”);

 

WHEREAS, the Grantors, in favor of and for the benefit of the Existing Agent, in
its capacity as administrative agent for the benefit of the Lenders, are party
to an Amended and Restated Security Agreement dated as of August 6, 2014 (as
heretofore amended, modified or supplemented from time to time, the “Original
Security Agreement”), pursuant to which certain of the Grantors granted to the
Existing Agent, for its benefit and for the benefit of the other lenders, a
security interest in certain Collateral (as such term is defined therein);

 

WHEREAS, pursuant to (i) that certain Agency Transition Agreement, dated as of
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Agency Transition Agreement”), by and among the Existing
Agent as resigning Administrative Agent and resigning collateral agent, the
Pledgee, as successor Administrative Agent and collateral agent, and the other
parties thereto and (ii) that certain Amendment Agreement, dated as of the date
hereof (the “Amendment Agreement”), among the Borrowers and the Lenders, which
Amendment Agreement amends the Existing Credit Agreement (the Existing Credit
Agreement as modified by the Amendment Agreement, the “Credit Agreement”;
capitalized terms used herein without definition having the respective meanings
ascribed to them in the Credit Agreement, unless the context clearly requires
otherwise), KeyBank has been appointed the new Administrative Agent and
collateral agent under the Credit Agreement and KeyBank has agreed to accept
such assignment from the Existing Agent (collectively, the “Agency Transfer”)
and the Lenders have agreed to make loans and extend certain other financial
accommodations to the Borrowers;

 

WHEREAS, the effectiveness of the Amendment Agreement is subject to the
condition, among others, that each Grantor (i) amend and restate the Original
Security Agreement and (ii) execute and deliver this Agreement and grant the
Lien in favor and for the benefit of KeyBank as agent for the benefit of itself
and the Lenders as hereinafter described; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the parties hereto desire to execute this Agreement for the purposes
set forth in the previous recital.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, it is hereby agreed as follows:

 

1.                                      Security Interest.  As security for the
due and punctual payment and performance of the Secured Obligations described in
Section 2 hereof, each Grantor hereby grants to (a) the Secured Party for the
benefit of the Lenders and itself (collectively, the “Secured Parties”), a
continuing security interest in and to all of its right, title and interest in
the Collateral, whether now owned or existing or hereafter acquired or arising.

 

As used herein, “Collateral” shall mean all of each Grantors’ tangible and
intangible personal property and fixtures (but none of its obligations with
respect thereto), including, without limitation, all of each Grantors’ right,
title and interest in the property described below, as each such term is used in
the Uniform Commercial Code as in effect from time to time in the State of New
York (the “UCC”):

 

(i)                                    all investment property;

 

(ii)                                goods;

 

(iii)                            equipment;

 

(iv)                             inventory;

 

(v)                                 instruments (including, without limitation,
promissory notes);

 

(vi)                             accounts;

 

(vii)                         documents;

 

(viii)                     chattel paper (whether tangible or electronic);

 

(ix)                             deposit accounts;

 

(x)                                 fixtures;

 

(xi)                             letter-of-credit rights and support
obligations;

 

(xii)                         the commercial tort claims (i.e., any claims
arising in tort that the Grantor may have) set forth on Schedule 1(xii) hereto;

 

(xiii)                     general intangibles (including, without limitation,
payment intangibles and Intellectual Property Collateral (as defined below));
and

 

(xiv)                      any and all additions, accessions and attachments to
any of the foregoing and any substitutions, replacements, proceeds (including,
without limitation, insurance proceeds), products and supporting obligations of
the foregoing;

 

provided, however, that “Collateral” shall not include, and each Grantor shall
not be deemed to have granted a security interest (other than the security
interest permitted under the UCC, Section 9-408 or any successor thereto or
replacement thereof) in the following (the “Excluded Collateral”):  (i) any of
such

 

2

--------------------------------------------------------------------------------


 

Grantor’s rights under or with respect to any general intangible, license
agreement, permit or authorization to the extent any such general intangible,
license agreement, permit or authorization, by its terms or by law, prohibits
the assignment of, or the granting of a Lien over the rights of Grantor
thereunder or which would be breached or give the other party the right to
terminate upon any such assignment or grant; provided, that (x) any such
limitation described in the foregoing clause (i) on the security interests
granted hereunder shall only apply to the extent that any such prohibition or
right to terminate or accelerate or alter the Grantor’s rights could not be
rendered ineffective pursuant to the UCC or any other applicable Law (including
Grantor Relief Laws) or principles of equity and (y) in the event of the
termination or elimination of any such prohibition or right or the requirement
for any consent contained in any applicable Law, general intangible, permit,
lease, license, contract or other instrument, to the extent sufficient to permit
any such item to become Collateral hereunder, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral hereunder, (ii) more than 65% of the Equity Interests
of any Foreign Subsidiary entitled to vote, and (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which the grant of a security interest therein would impair the
validity or enforceability of or render void or result in the cancellation of,
any registration issued as a result of such intent-to-use trademark applications
under applicable Law; provided that upon submission and acceptance by the USPTO
of an amendment to allege pursuant to 15 U.S.C. Section 1060(a) or any successor
provision), such intent-to-use trademark application shall be considered
Collateral; provided that the proceeds of any Excluded Collateral shall be
“Collateral”.

 

2.                                      Secured Obligations.  The Lien hereby
granted shall secure equally and ratably the due and punctual payment and
performance by each Grantor of the following liabilities and obligations
(collectively, the “Secured Obligations”):

 

(a)                                 the payment and performance of all the
terms, covenants and obligations contained in the Credit Agreement, this
Agreement, and any other Collateral Documents; and

 

(b)                                 any and all other Obligations of any Grantor
to the Secured Parties under the Loan Documents (including, without limitation,
this Agreement) or under any other agreement, document or instrument executed in
connection therewith, all as amended, modified or supplemented from time to time
and any and all other Obligations of any Grantor.

 

3.                                      Special Warranties and Covenants of the
Grantor.  Each Grantor hereby represents and warrants to and covenants and
agrees with each of the Secured Parties that:

 

(a)                                 Such Grantor is the owner of and has good
and marketable title (or license or other right to use) to the Collateral in
which it has any rights, free from any Liens, other than Liens permitted in the
Credit Agreement, and the Grantor will defend the Collateral against all claims
and demands of all Persons at any time claiming otherwise or any interest
therein.

 

(b)                                 Except as may be updated after the date
hereof by notice as provided below, the address shown on Schedule 1 hereto is
the chief executive office and principal place of business of each Grantor and
the location of all records concerning that portion of its Collateral consisting
of accounts receivable and other general intangibles.  Except as may be updated
after the date hereof by notice as provided below, each Grantor’s only
additional places of business and the only additional locations of any
Collateral (including Collateral located at warehouses and the like) are listed
on Schedule 3(b) attached hereto.  Except as set forth on Schedule 3(b) attached
hereto as may be updated after the date hereof by notice as provided below,
during the five (5) years ended on the date hereof, no Grantor nor any of its
predecessors-in-interest has conducted any business or sold any goods under any
name (including any fictitious business or trade name) other than its legal
name.  Except as may be updated after the date hereof by notice as provided

 

3

--------------------------------------------------------------------------------


 

below, each Grantor’s legal name and jurisdiction of organization are correctly
set forth at the beginning of this Agreement.  No Grantor will change its
corporate or limited liability company form or jurisdiction of organization, or
change its chief executive office or principal place of business, or the
location of any Collateral (other than inventory in transit or Collateral in the
possession of employees in amounts that are not material) (including, without
limitation, the records relating thereto), or make any change in its legal name
or conduct business operations under any fictitious business or trade name
(other than any names specified on Schedule 3(b) attached hereto), (i) in
contravention of the Credit Agreement and (ii) without in each case, (A) giving
at least fifteen (15) days prior written notice thereof to the Secured Party (or
such shorter time period as Secured Party may otherwise agree in writing) and
(B) executing, delivering, filing and recording all necessary financing
statements (or amendments thereto) or other instruments and documents in order
to maintain the validity, enforceability, priority and perfection of the Lien
arising hereunder and under the other Collateral Documents.

 

(c)                                  Subject to the terms of the Credit
Agreement, each Grantor will keep the Collateral, including, without limitation,
all inventory and equipment, in good repair, working order and condition,
ordinary wear and tear and casualty excepted, and adequately insured at all
times in accordance with the provisions of the Credit Agreement and the other
Collateral Documents.  In the event of any material damage or destruction to the
Collateral, the applicable Grantor shall give prompt written notice to the
Secured Party.  If a Grantor fails to obtain insurance as required by this
Agreement, the Credit Agreement or any of the other Collateral Documents, the
Secured Party may, at its option, obtain such insurance, and such Grantor will
on demand pay to Secured Party the amount of any out-of-pocket disbursement made
by Secured Party for such purpose.

 

(d)                                 Each Grantor will, upon the reasonable
request of Secured Party, promptly make, execute (as applicable), acknowledge
and deliver and file and record in all proper offices and places, including,
without limitation, the United States Patent and Trademark Office and the United
States Copyright Office, such financing statements, continuation statements,
certificates, collateral agreements and other agreements, documents or
instruments as may be necessary to perfect or from time to time renew the Lien
arising hereunder and under the other Collateral Documents, including, without
limitation, those that may be necessary to perfect such Lien in any additional
Collateral hereafter acquired by a Grantor or in any replacements or proceeds
thereof, and each Grantor will take all such action as Secured Party may
reasonably request carry out the intent and purposes of the Collateral Documents
or for assuring and confirming to Secured Party the grant and perfection of the
Lien in the Collateral, including, without limitation, the Intellectual Property
Collateral (as defined below).  To the extent permitted by law, each Grantor
authorizes and appoints (such appointment being coupled with an interest and
irrevocable) each Secured Party to execute (as applicable) and to file and
record such financing statements, continuation statements, certificates,
collateral agreements and other agreements, documents and instruments in its
stead, with full power of substitution, as a Grantor’s attorney-in-fact to be
exercised only (i) if a Grantor fails or refuses to do so promptly following a
written request therefor or (ii) following an Event of Default and during the
continuance thereof.  Notwithstanding anything to the contrary herein, no
Grantor shall be required to make any filings or take any other actions to
record or perfect the Lien granted to the Secured Party hereunder.

 

(e)                                  Each Grantor hereby authorizes the Secured
Party to file and record in all proper offices and places, including, without
limitation, the United States Patent and Trademark Office and the United States
Copyright Office, such financing statements, continuation statements,
certificates, collateral agreements and other agreements, documents and
instruments as may be necessary to perfect or from time to time renew the Lien
arising hereunder and under the other Collateral Documents, including, without
limitation, those that may be necessary to perfect such lien in any additional
Collateral hereafter acquired by a Grantor or in any replacements or proceeds
thereof.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Each Grantor agrees that if any warehouse
receipt or receipt in the nature of a warehouse receipt is issued with respect
to any of the inventory (or any other Collateral), such receipt shall not be
“negotiable” (as such term is used in the Uniform Commercial Code as in effect
in any relevant jurisdiction or under other relevant law).  If, notwithstanding
the foregoing, any negotiable warehouse receipts or other negotiable documents
are issued with respect to any of the inventory (or other Collateral), all such
instruments shall be held in trust for the Secured Party and with respect to any
warehouse receipt for Collateral valued in excess of $250,000 shall be promptly
endorsed to the order of the Secured Party and delivered to the Secured Party as
agent to be held by the Secured Party as agent of, and for the benefit of,
itself and the Secured Parties as Collateral hereunder.

 

(g)                                 Except in the ordinary course of business,
without the prior written consent of each Secured Party, no Grantor shall amend
or modify, or waive any of its rights under or with respect to, any of the
accounts receivable having a face amount of $250,000 or more in the aggregate,
if the effect thereof would be to materially and adversely impair any remedies
of such Grantor or the Secured Parties under or with respect thereto.  Upon the
occurrence and during the continuance of any Event of Default, a Secured Party
may notify or may require each Grantor to notify (and after any such
notification such Grantor shall cause) all Persons obligated on the accounts
receivable to make payment directly to (or in accordance with the instructions
of) Secured Party.  From and after the occurrence of any Event of Default and
during the continuance thereof, Secured Party may require:  (i) all sums
collected or received and all property recovered or possessed by each Grantor in
connection with any of the Collateral, including, without limitation, all sums
received in respect of any of the accounts receivable, to be received and held
by such Grantor in trust for Secured Party and to be segregated from the assets
and funds of such Grantor and to be promptly delivered to Secured Party for
application to the payment of the Secured Obligations in accordance with the
terms hereof and (ii) each Grantor, upon the request of Secured Party, to
institute depositary, lockbox and other similar credit procedures providing for
the direct receipt of such sums.

 

(h)                                 Each Grantor will, to the extent permitted
by applicable law, specifically assign to the Secured Party all United States
federal government contracts with a payment of $250,000 or more in any calendar
year in the aggregate and will cooperate with the Secured Party in giving notice
of such assignment pursuant to the Federal Assignment of Claims Act.  Each
Grantor will use commercially reasonable efforts to cooperate with Secured Party
in providing such further information with respect to such contracts with any
governmental authority as Secured Party may reasonably request and will make
commercially reasonable efforts to provide such instruments of further assurance
with respect to such contracts as Secured Party may reasonably request.

 

(i)                                    Each Grantor hereby constitutes and
appoints the Secured Party its true and lawful attorney, irrevocably, with full
power, upon the occurrence and during the continuance of any Event of Default,
in the name of such Grantor or otherwise, at the expense of the Grantor and
without notice to or demand upon a Grantor, to act, require, demand, receive,
compound and give acquittance for any and all monies and claims for monies due
or to become due to a Grantor, to endorse any checks or other instruments or
orders in connection therewith and to file any claims or take any action or
institute any proceedings which Secured Party may deem to be reasonably
necessary or advisable to protect the interests of Secured Parties, which
appointment as attorney is coupled with an interest and is irrevocable.  Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of any Event of Default, Secured Party shall have full power: (i) to
demand, collect, receive payment of, receipt for, settle, compromise or adjust,
and give discharges and releases in respect of any of the Collateral including,
without limitation, any accounts receivable; (ii) to commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect and/or to enforce any other rights in respect of any of
the Collateral including, without limitation, any accounts receivable; (iii) to
defend any suit, action or proceeding brought against the Grantor with respect
to any of the Collateral including, without limitation, any accounts receivable;
(iv) to settle, compromise or adjust any suit, action or proceeding described in
clause (ii) or (iii)

 

5

--------------------------------------------------------------------------------


 

above, and, in connection therewith, to give such discharges or releases as
Secured Party may deem appropriate; (v) to endorse checks, notes, drafts,
acceptances, money orders, bills of lading, warehouse receipts or other
instruments or documents including, without limitation, those evidencing or
securing the accounts receivable or any of them; (vi) to receive, open and
dispose of all mail addressed to such Grantor and to notify the post office
authorities to change the address of delivery of mail addressed to the Grantor
to such address, care of Secured Party, as Secured Party may designate; (vii) to
act as attorney for such Grantor in obtaining, adjusting, settling and canceling
any insurance and endorsing any drafts and retaining any amounts collected or
received under any policies of insurance; (viii) to discharge any taxes,
assessments or other governmental charges or levies or any other Liens to which
any Collateral is at any time subject and (ix) generally to sell, assign,
transfer, pledge, make any agreement in respect of or otherwise deal with the
Collateral as fully and completely as though Secured Party was the absolute
owner thereof for all purposes.  Each Grantor agrees to reimburse Secured Party
on demand for any payments made or reasonable expenses incurred by Secured Party
pursuant to the foregoing authorization and any unreimbursed amounts shall
constitute Secured Obligations for all purposes hereof.

 

(j)                                    The powers conferred on the Secured Party
by this Agreement, the Credit Agreement and the other Collateral Documents are
solely to protect the interests of the Secured Party, and shall not impose any
duty upon Secured Party to exercise any such power, and if Secured Party shall
exercise any such power, such exercise by Secured Party shall not relieve any
Grantor of any Default or Event of Default, and Secured Party shall be
accountable only for amounts actually received as a result thereof.  Except as
otherwise required by applicable law, rule or regulation, Secured Party shall be
under no obligation to take steps necessary to preserve the rights in or value
of or to collect any sums due in respect of any Collateral against any other
Person but may do so at its option.  Without limiting the generality of the
foregoing, except as otherwise required by applicable law, rule or regulation,
Secured Party shall have no duty or liability with respect to any claim or
claims regarding any Grantor’s ownership or purported ownership, or rights or
purported rights arising from, the Intellectual Property Collateral (or any
portion thereof) or any use, license, or sublicense thereof, whether arising out
of any past, current or future event, circumstance, act or omission or
otherwise.  All of such duties and liabilities shall be exclusively the
obligation of each Grantor.  All expenses incurred in connection with the
application, protection, maintenance, renewal or preservation of any of the
Collateral including, without limitation, the Intellectual Property Collateral,
shall be borne by the Grantors.

 

(k)                                 Each Grantor shall defend, indemnify and
hold harmless Secured Party from any and all liabilities, obligations, actual
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements (including reasonable attorneys’ fees) of any kind whatsoever
which may be imposed on, incurred by or asserted against Secured Party in
connection with or in any way arising out of or relating to the Collateral or
this Agreement, other than those which result from the gross negligence, bad
faith or willful misconduct by Secured Party.

 

(l)                                    It is the intention of the parties hereto
that none of the Collateral shall become fixtures and each Grantor shall take
all commercially reasonable action or actions as may be necessary to prevent any
of the Collateral from becoming fixtures.  Each Grantor will, if requested by
Secured Party, use commercially reasonable efforts to obtain waivers of Lien, in
form and substance satisfactory to Secured Party, from each Person (including
lessors) having any interest in the real property on which any material amount
of the Collateral is or is to be located which is for a material headquarters
lease and will use commercially reasonable efforts to obtain collateral
assignments of lease and related landlord consents for any leased location which
contains a broadcasting tower or a studio.

 

(m)                             Each Grantor will promptly notify the Secured
Party, as provided in the Credit Agreement, of any material loss or damage to
any Collateral valued in excess of $250,000 or any request by any other Person
for any material credit or adjustment with respect to any accounts receivable
other than in the ordinary course of business and to which such Grantor intends
to agree.

 

6

--------------------------------------------------------------------------------


 

(n)                                 Each Grantor confirms that value has been
given to it by Secured Party, that it has rights in the Collateral and that it
has not agreed with Secured Party to postpone the time for attachment of any of
the security interest in any of the Collateral.  The security interests created
by this Agreement will have effect and be deemed to be effective whether or not
the Secured Obligations are owing or in existence before or after or upon the
date of this Agreement.

 

(o)                                 Each Grantor will promptly notify the
Secured Party (which notification shall be deemed to automatically amend
Schedule 1(xii) hereto) of any commercial tort claim which could reasonably be
expected to have a value if successfully prosecuted of in excess of $250,000 of
such Grantor not specifically identified herein and grant to the Secured Party a
security interest in any such commercial tort claim and the proceeds thereto.

 

(p)                                 Each Grantor shall and shall cause each of
its Subsidiaries to place a conspicuous legend on each of its contracts which
constitutes chattel paper which provides for a payment in the aggregate of in
excess of $250,000 which legend will state: “THIS IS CHATTEL PAPER IN WHICH A
LIEN HAS BEEN GRANTED TO KEYBANK NATIONAL ASSOCIATION, as Administrative Agent”
and shall, upon demand, deliver to the Secured Party or to such other Person as
the Secured Party shall designate, to act on its behalf, all Collateral in their
original form consisting of negotiable instruments or documents, certificated
securities, chattel paper and instruments (in each case, accompanied by stock
powers, allonges or other instruments of transfer executed in blank).

 

(q)                                 Each Grantor shall take all steps reasonably
necessary to grant Secured Party or to such other Person as Secured Party shall
designate, to act on its behalf, control of all electronic chattel paper which
provides for a payment in the aggregate of in excess of $250,000 in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and any other applicable law.

 

4.                                      Special Provisions Concerning
Intellectual Property Collateral.  Without limiting the generality of the other
provisions of this Agreement:

 

(a)                           Each Grantor hereby represents and warrants to and
covenants and agrees with the Secured Party that:

 

(i)                                    a true and complete list of all
registered trademarks, registered patents and registered copyrights (and
applications therefor) currently owned by such Grantor as of the date hereof, in
whole or in part, and in conducting its business is set forth on Schedule
4(a)(i) attached hereto, and such exhibit correctly sets forth the information
specified therein;

 

(ii)                                each and every material trademark owned and
in use by such Grantor is subsisting; each and every trademark, patent and
copyright which are owned by such Grantor and material to the operations of the
Grantor taken as a whole is, to such Grantor’s knowledge, valid and enforceable;
and, to each Grantor’s knowledge, there is no infringement or unauthorized use
of any of the material trademarks, patents or copyrights owned by such Grantor,
in whole or in part;

 

(iii)                            no written claim has been made and is pending
that the use of any of the trademarks or copyrights or the practice of any of
the patents which are material to the operations of the Grantor taken as a whole
does infringe the rights of any other Person in any material respect, and the
Grantor is not aware of any reasonable basis for any such claim to be asserted;
and

 

7

--------------------------------------------------------------------------------


 

(iv)                             each Grantor is the sole and exclusive owner of
the entire and unencumbered right, title and interest in and to each of the
trademarks, patents and copyrights purported to be owned by it on Schedule
4(a)(i) attached hereto, which are material to the operations of the Grantor
taken as a whole and are free and clear of any Lien, express or implied, other
than Liens permitted in the Credit Agreement.

 

(b)                                 If a Grantor shall create or obtain rights
to any material trademarks, patents or copyrights (or any other Intellectual
Property Collateral) in addition to those set forth on Schedule 4(a)(i) attached
hereto, the provisions of this Agreement shall automatically apply thereto and
such Grantor shall take such action as Secured Party may reasonably request to
more fully evidence the same.  Each Grantor shall promptly notify the Secured
Party in writing of any new United States federal patent application or grant,
trademark application or registration or copyright application or registration
in which such Grantor has an ownership interest with the delivery of each
quarterly compliance certificate.

 

(c)                                  Each Grantor:  (i) authorizes Secured
Party, without any further action by such Grantor, to amend Schedule 4(a)(i) to
reference any applications or registrations with respect to any trademark,
patent or copyright (or any other Intellectual Property Collateral) acquired by
such Grantor after the date hereof or to delete any reference to any right,
title or interest in any trademark or patent or copyright in which such Grantor
no longer has or claims any right, title or interest; (ii) will promptly (but in
any event within ten (10) days after becoming aware thereof) notify Secured
Party of the institution of, or any adverse determination in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
in any federal, state or foreign court or agency regarding the Grantor’s claim
of ownership, or the enforceability or validity of any of the Intellectual
Property Collateral, in each case that does or could reasonably be expected to
materially adversely affect the value of any of the Intellectual Property
Collateral necessary for the conduct of such Grantor’s business as then
conducted, the ability of such Grantor or Secured Party to dispose of any of the
same or the rights and remedies of Secured Party in relation thereto; (iii) will
promptly notify Secured Party of any suspected infringement of any of the
Intellectual Property Collateral by any third party or any claim by any third
party that such Grantor is infringing upon the intellectual property rights of
such third party that does or could reasonably be expected to materially
adversely affect the Grantors, taken as a whole; and (iv) concurrently with the
delivery of a quarterly Compliance Certificate of the Borrowers disclosing any
patent application or application for registration of any trademark or
copyright, will execute, deliver and record in all appropriate registers and
offices, an appropriate form of a collateral security agreement evidencing
Secured Party’s security interest therein.

 

(d)                                 Each Grantor shall take commercially
reasonable efforts, as determined in its reasonable business judgment, to do the
following:  (i) maintain and prosecute federal applications on any existing or
future registrable but unregistered material trademarks or material copyrights
or unpatented but patentable material inventions, consistent with past practice,
(ii) preserve, maintain and renew all of the material registrations for
Intellectual Property Collateral owned by such Grantor, including, without
limitation, by payment of all taxes, annuities, issue and maintenance fees and
by the use of all proper statutory notices, designations and patent numbers to
the extent necessary to maintain the same, and (iii) initiate and diligently
prosecute in its own name, for its own benefit and at its own expense, such
suits, proceedings or other actions for infringement, or other damage or
opposition, cancellation, concurrent use or interference proceedings as are
reasonably necessary to protect any of the trademarks, patents or copyrights or
other Intellectual Property Collateral owned by such Grantor and which such
Grantor reasonably determines is material to its business; provided, that no
such suit, proceeding or other action shall be settled or voluntarily dismissed,
nor shall any party be released or excused from any claims or liability for
infringement, unless, in the reasonable judgment of such Grantor, to do so is in
the best interests of such Grantor.

 

(e)                                  Without limiting the generality of the
other provisions of this Agreement, the Credit Agreement and the other
Collateral Documents, and in addition to all other rights and remedies of
Secured

 

8

--------------------------------------------------------------------------------


 

Party hereunder and thereunder and referred to herein and therein, each Grantor
hereby grants to the Secured Party an absolute power of attorney (which grant is
coupled with an interest and is irrevocable) to sign, upon the occurrence and
during the continuance of any Event of Default, any document which may be
necessary or required by the United States Patent and Trademark Office, the
United States Copyright Office or by any other office or authority in order to
evidence (and to effect and to record) the assignment of all, right, title and
interest of each Grantor in and to the Intellectual Property Collateral
(including, without limitation, each patent, trademark and copyright, now owned
or hereafter acquired by such Grantor, and all of the goodwill of the business
of such Grantor symbolized by the same and all interest of such Grantor in and
to any cause of action related thereto) to Secured Party.  Each Grantor further
agrees that, upon the occurrence and during the continuance of any Event of
Default, Secured Party may take any or all of the following actions: (i) declare
the entire right, title and interest of such Grantor in and to the Intellectual
Property Collateral vested in Secured Party, in which event such right, title
and interest shall immediately vest in Secured Party; (ii) take and use and/or,
subject to the terms of Section 6 and applicable law, sell the Intellectual
Property Collateral (or any portion thereof) and carry on the business and use
the assets of such Grantor in connection with which the Intellectual Property
Collateral (or any portion thereof) has been used; (iii) bring suit to enforce
the Trademarks, Patents and/or Copyrights (each as defined below) or any of the
other Intellectual Property Collateral and/or any licenses thereunder or other
rights with respect thereto; (iv) direct such Grantor to refrain, in which event
such Grantor shall refrain, from using the Intellectual Property Collateral (or
any portion thereof) in any manner whatsoever, directly or indirectly; and
(v) direct the Grantor to execute, in which event the Grantor shall execute,
such other and further documents that the Secured Party may reasonably request
to further confirm the provisions hereof and to further evidence the foregoing
assignment.  Upon request of Secured Party, each Grantor also shall make
available to Secured Party, to the extent within such Grantor’s power and
authority, such individuals then in such Grantor’s employ to assist in the
production, advertisement and sale of the products and services sold under the
Trademarks, Copyrights and Patents or any of the other Intellectual Property
Collateral, such individuals to be available to perform their prior functions on
the Secured Party’s behalf and to be compensated at the expense of the Grantor.

 

(f)                                   For the purposes of this Agreement,
“Intellectual Property Collateral” means:

 

(i)                                    all trademarks, trademark applications
and registrations and trade names, together with the goodwill appurtenant
thereto, owned, held (whether pursuant to a license or otherwise), used or to be
used, in whole or in part, in conducting each Grantor’s business, (the
“Trademarks”);

 

(ii)                                all patents and patent applications of each
Grantor, including, without limitation, the inventions and improvements
described and claimed therein (the “Patents”);

 

(iii)                            all copyrights and applications for
registration of copyrights of each Grantor (the “Copyrights”);

 

(iv)                             all reissues, divisionals, continuations,
renewals, extensions and continuations-in-part of any Trademarks, Patents and/or
Copyrights; all income, royalties, damages and payments now or hereafter due
and/or payable with respect to any Trademarks, Patents and/or Copyrights,
including, without limitation, damages and payments for past or future
infringements thereof; and all rights (but no obligation) to sue for past,
present and future infringements of any Trademarks, Patents and/or Copyrights or
bring interference proceedings with respect thereto;

 

(v)                                 all rights and interests of each Grantor
pertaining to common law and statutory trademark, service marks, trade names,
slogans, labels, trade secrets, patents, copyrights, corporate names, company
names, business names, fictitious business names,

 

9

--------------------------------------------------------------------------------


 

trademark or service mark registrations, designs, logos, trade styles,
applications for trademark registration and any other indicia of origin; and

 

(vi)                             all trade secrets and other proprietary
information of each Grantor that is protectable under applicable law.

 

Intellectual Property Collateral excludes, notwithstanding anything to the
contrary above, all “shrink-wrap”, “click wrap” and “back of the box” software
licenses.

 

5.                                      Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of any Event of Default, the Secured Party shall have the following
rights and remedies:

 

(i)                                    all rights and remedies provided by law
or in equity, including, without limitation, those provided by the UCC;

 

(ii)                                all rights and remedies provided in this
Agreement; and

 

(iii)                            all rights and remedies provided in the Credit
Agreement, the other Collateral Documents or in any other agreement, document or
instrument pertaining to any of the Secured Obligations.

 

(b)                                 Notwithstanding anything to the contrary set
forth herein, Secured Party shall have the right to exercise (after the
occurrence and during the continuance of any Event of Default), and each Grantor
hereby consents thereto, all of the rights and remedies of Secured Party
relating to the Collateral which arise under or are referred to in this
Agreement (including the exercise of any power of attorney granted herein and
the right to enforce this Agreement, by judicial proceedings or otherwise, to
foreclose the Lien created hereby, to take possession of and, subject to the
terms of Section 6 and applicable law, to sell the Collateral (or any part
thereof), and/or to direct the time, method and place of conducting any
proceeding for any such remedy or exercising any such right, and all such rights
and remedies may only be exercised by Secured Party or by a duly authorized
representative (or representatives) appointed by Secured Party).

 

6.                                      Right to Dispose of Collateral, Etc.

 

(a)                                 Without limiting the scope of Section 5
hereof, upon the occurrence and during the continuance of any Event of Default,
Secured Party shall have the right and power to take possession of all or any
part of the Collateral and, in addition thereto, the right to enter upon any
premises on which all or any part of the Collateral may be situated and remove
the same therefrom and Secured Party may, for the benefit of the Secured
Parties, sell, resell, assign and deliver, or otherwise dispose of any or all of
the Collateral, for cash and/or credit, in one or more parcels, at any exchange
or broker’s board, or at public or private sale and upon such terms and at such
place or places and at such time or times and to such Persons (including,
without limitation, the Secured Party), to the extent permitted by applicable
law, as the Secured Party deems expedient, all without demand for performance by
the Grantor or any notice or advertisement whatsoever except as may be required
by this Agreement or by law.  The Secured Party may require a Grantor to make
all or any part of the Collateral (to the extent the same is moveable) available
to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to Secured Party and the Grantor.  Unless the Collateral
threatens to decline speedily in value or is of a type customarily sold on a
recognized market, Secured Party will give the Grantor at least ten (10) days’
prior written notice of the time and place of any public sale thereof or of the
time after which any private sale or any other intended disposition thereof is
to be made.  Any such notice shall be deemed to meet any requirement hereunder
or under any applicable law

 

10

--------------------------------------------------------------------------------


 

(including the UCC) that reasonable notification be given of the time and place
of such sale or other disposition.  After deducting all costs and expenses of
collection, storage, custody, sale or other disposition and delivery (including
legal costs and reasonable attorneys’ fees) and all other charges against the
Collateral, the residue of the proceeds of any such sale or disposition shall be
applied to the payment of the Secured Obligations in the manner set forth in
Section 8.03 of Credit Agreement.  In the event the proceeds of any sale, lease
or other disposition of the Collateral hereunder are insufficient to pay all of
the Secured Obligations in full, the Grantor will be liable for the deficiency,
including, if the Lenders so elect interest thereon at a rate per annum equal to
the Default Rate, and the cost and expenses of collection of such deficiency,
including, without limitation, reasonable documented out-of-pocket fees,
expenses and disbursements of one external counsel.  Without limiting the
generality of the foregoing or the scope of Section 5 hereof, upon the
occurrence and during the continuance of any Event of Default, any amount owing
by the Secured Party to the Grantor may, without regard to the value of the
Collateral, be offset and applied toward the payment of the Secured Obligations
as aforesaid, whether or not the Secured Obligations, or any part thereof, shall
be then due.

 

(b)                                 Each Grantor acknowledges that portions of
the Collateral could be difficult to preserve and dispose of and be further
subject to complex maintenance and management.  Accordingly, Secured Party, in
exercising its rights hereunder, or otherwise, shall have the widest possible
latitude to preserve and protect the Collateral and Secured Party’s Lien
therein.  Moreover, each Grantor acknowledges and agrees that Secured Party
shall have no obligation to, and each Grantor hereby waives to the fullest
extent permitted by law any right that it may have to require the Secured Party
to: (i) clean up or otherwise prepare any of the Collateral for sale,
(ii) pursue any Person to collect any of the Secured Obligations, or
(iii) exercise collection remedies against any Persons obligated on the
Collateral.  The Secured Party’s compliance with applicable local, state or
federal law requirements, in addition to those imposed by the UCC, in connection
with a disposition of any or all of the Collateral will not be considered to
adversely affect the commercial reasonableness of any disposition of any or all
of the Collateral under the UCC.

 

7.                                      Right to Use the Collateral, Etc. 
Without limiting the scope of Section 5 hereof, upon the occurrence and during
the continuance of any Event of Default, but subject to the provisions of the
UCC or other mandatory provisions of applicable law, Secured Party shall have
the right and power to take possession of all or any part of the Collateral, and
to exclude the Grantor and all Persons claiming under the Grantor wholly or
partly therefrom, and thereafter to hold, store, and/or use, operate, manage and
control the same.  Upon any such taking of possession, Secured Party, from time
to time, at the Grantor’s expense, may (but shall not be obligated to) make all
such repairs, replacements, alterations and improvements to any of the
Collateral and may manage and control the Collateral and carry on the business
and exercise all rights and powers of the Grantor in respect thereto as Secured
Party shall deem reasonably appropriate, including, without limitation, the
right to enter into any and all such agreements with respect to the use of the
Collateral or any part thereof as Secured Party may see fit (including, without
limitation, licensing agreements related to the Intellectual Property
Collateral); and Secured Party shall be entitled to collect and receive, for the
benefit of the Secured Parties, all rents, issues, profits, fees, revenues and
other income of the same and every part thereof.  Such rents, issues, profits,
fees, revenues and other income shall be applied to pay the expenses of so
holding, storing, using, operating, managing and controlling the Collateral, and
of conducting any business related thereto, and of all maintenance, repairs,
replacements, alterations, additions and improvements, and to make all payments
which Secured Party may be required or may elect to make, if any, for taxes,
assessments, insurance and other charges upon the Collateral or any part
thereof, and all other payments which Secured Party may be required or
authorized to make under any provision of this Agreement, the Credit Agreement
or any of the other Collateral Documents (including legal costs and reasonable
attorney’s fees).  The remainder of such rents, issues, profits, fees, revenues
and other income shall be applied to the payment of the Secured Obligations in
the manner set forth in Section 8.03 of the Credit Agreement.  Without limiting
the generality of the foregoing, Secured Party shall have the right to have a
trustee, liquidator, receiver or similar official appointed to enforce its
rights and remedies hereunder or under the Credit Agreement or any of the other

 

11

--------------------------------------------------------------------------------


 

Collateral Documents including, without limitation: (a) to take possession of
and to manage, protect and preserve the Collateral and all other properties of
the Grantor, (b) to continue the operation of the business of the Grantor,
(c) to sell, transfer, assign or otherwise dispose of the Collateral (or any
portion thereof) and (d) to collect all rents, issues, profits, fees, revenues
and other income and proceeds thereof and apply the same to the payment of all
expenses and other charges of such receivership, including the compensation of
such official, and to the payment of the Secured Obligations as aforesaid, and
the Grantor hereby consents to such appointment without regard to the presence
or absence of any misfeasance or malfeasance or any other fact or circumstance
which otherwise would provide a defense to such appointment.  If Secured Party
shall request, or shall apply or petition for, the appointment of or taking
possession by any such trustee, liquidator, receiver or other similar official,
the Grantor will promptly evidence its consent thereto and will fully cooperate
with such official.

 

8.                                      Waivers, Remedies Cumulative, Etc.

 

(a)                                 The Grantor hereby waives presentment,
demand, notice, protest and, except as is otherwise explicitly provided herein
or in the Credit Agreement, all other demands and notices in connection with
this Agreement or the enforcement of any of the rights and remedies of Secured
Party hereunder or in connection with any Secured Obligations or any Collateral;
consents to and waives notice of the granting of renewals, extensions of time
for payment or other indulgences to the Grantor or any other Person, or
substitution, release or surrender of any Collateral, the addition or release of
Persons primarily or secondarily liable on any Secured Obligation, the
acceptance of partial payments on any Secured Obligation and/or the settlement
or compromise thereof.  To the extent permitted by law, the Grantor also hereby
waives any rights and/or defenses the Grantor may have under any anti-deficiency
laws or other laws limiting, qualifying or discharging the Secured Obligations
and/or any of the remedies of Secured Party against the Grantor.  The Grantor
further waives, to the extent permitted by law: (i) any right it may have under
any applicable law (including the constitution of any jurisdiction in which any
of the Collateral may be located and the Constitution of the United States of
America) to notice (other than any requirement of notice explicitly provided
herein or in the Credit Agreement) or to a judicial hearing prior to the
exercise of any right or remedy provided by this Agreement, the Credit Agreement
or any of the other Collateral Documents and any right to set aside or
invalidate any sale duly consummated in accordance with the foregoing provisions
hereof on the grounds (if such be the case) that the sale was consummated
without a prior judicial hearing; (ii) any right to damages occasioned by any
lawful exercise by Secured Party of any right or remedy hereunder or referred to
herein, including any damages arising as a result of any taking of possession of
the Collateral; (iii) all other requirements as to the time, place and terms of
sale or other requirements with respect to the enforcement of Secured Party’s
rights hereunder; (iv) all rights of redemption, appraisement, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law and
(v) the appointment of a receiver as provided in the Credit Agreement.  The
Grantor hereby consents to Secured Party’s request for the appointment of, and
to any applicable court’s appointment of, ex parte, a receiver and waives any
rights to protest such appointment.  The Secured Party shall not be required to
marshall any Collateral (or any part thereof) in any particular order.  To the
extent permitted by law, the Grantor hereby agrees it will not invoke any right
it may have under any law to require the marshalling of Collateral or any other
right under any law which might cause delay in or impede the enforcement of the
rights of Secured Party under this Agreement, the Credit Agreement or any of the
other Collateral Documents, and the Grantor hereby irrevocably waives the
benefits of all such laws.  Any sale of, or the grant of options to purchase, or
any other realization upon, any Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the Grantor
therein and thereto, and shall be a perpetual bar both at law and in equity
against the Grantor and against any and all Persons claiming or attempting to
claim the Collateral so sold, optioned or realized upon, or any part thereof,
from, through and under the Grantor.

 

(b)                                 To the extent permitted by law, the
obligations of the Grantor under this Agreement shall remain in full force and
effect without regard to, and shall not be impaired by: (i) any bankruptcy,

 

12

--------------------------------------------------------------------------------


 

insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of the Grantor, or of any other Person; (ii) any exercise or
nonexercise, or any waiver, by the Secured Parties, of any right, remedy, power
or privilege under or in respect of any of the Secured Obligations or any of the
Collateral or any other security therefor; (iii) any amendment to or
modification of this Agreement, the Credit Agreement or any of the other
Collateral Documents; or (iv) the taking of additional security for or any
guarantee of any of the Secured Obligations or the release or discharge or
termination of any security or guarantee for any of the Secured Obligations; and
whether or not the Grantor shall have notice or knowledge of any of the
foregoing.

 

(c)                                  No remedy conferred herein or in the Credit
Agreement or any of the other Collateral Documents upon the Secured Parties is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or under the Credit Agreement or any of the other Collateral Documents
or now or hereafter existing at law or in equity or by statute or otherwise.  No
course of dealing between the Grantor or any Affiliate of the Grantor and the
Secured Parties, and no delay in exercising any rights hereunder or under the
Credit Agreement or any of the other Collateral Documents, shall operate as a
waiver of any right of the Secured Parties.  No waiver by the Secured Parties of
any default shall be effective unless made in writing and otherwise in
accordance with the terms of Section 11.01 of the Credit Agreement and no such
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon.

 

(d)                                 The Grantor’s waivers set forth in this
Agreement (including, without limitation, those set forth in this Section 8)
have been made voluntarily, intelligently and knowingly and after the Grantor
has been apprised and counseled by its attorneys as to the nature thereof and
its possible alternative rights.

 

9.                                      Termination.  This Agreement and the
Lien on the Collateral created hereby shall terminate, without delivery of any
instrument or any further action by any party, when all of the Secured
Obligations have been paid and discharged in full in cash (and all commitments
of the Lenders to lend any additional amounts to the Borrowers shall have been
terminated) (excluding contingent indemnification obligations for which no claim
has been made).  Upon termination as aforesaid, Secured Party shall execute and
deliver such releases and discharges as the Grantor may reasonably request.  If
any Collateral shall be sold, transferred or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then Secured Party,
at the request and sole expense of such Grantor, shall promptly execute and
deliver to such Grantor all releases and other documents, and take such other
action, reasonably necessary for the release of the Liens created hereby or by
any other Collateral Document on such Collateral.

 

10.                               Reinstatement.  Notwithstanding the provisions
of Section 9 to the contrary, and notwithstanding anything else to the contrary
contained herein, this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any amount received by the
Secured Parties in respect of the Collateral or the Secured Obligations is
rescinded, or must otherwise be restored or returned by the Secured Parties upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Grantor or any of its Affiliates or any guarantor of all or any part of the
Secured Obligations, or upon the appointment of any intervenor, receiver or
conservator of, or trustee or similar official for, the Grantor or any such
Affiliate or guarantor, or any substantial part of their respective properties
or assets, or otherwise, all as though such payment had not been made.

 

11.                               Consents, Approvals, Etc.  Upon the exercise
by Secured Party of any power, right, privilege or remedy pursuant to this
Agreement, the Credit Agreement or any of the other Collateral Documents which
requires any consent, approval, registration, qualification or authorization of,
or declaration or filing with, or other action by, any other Person, including,
without limitation, any governmental authority or instrumentality, the Grantor
will execute and deliver, or will cause the execution and delivery of, all such

 

13

--------------------------------------------------------------------------------


 

agreements, documents, applications, certificates, instruments and other
documents and papers and will take, or will cause to be taken, such other action
that may be required to obtain such consent, approval, registration,
qualification or authorization of or other action by such other Person and/or
that may be reasonably requested by the Secured Party in connection therewith.

 

12.                               Certain Definitions.  In addition to the
descriptions contained in Section 1 hereof, the items of Collateral referred to
therein shall have all of the meanings ascribed to them in the UCC.

 

13.                               Amendments.  All amendments of this Agreement
and all waivers of compliance herewith shall be in writing and shall be effected
in compliance with the provisions of Section 11.01 of the Credit Agreement.

 

14.                               Communications.  All communications provided
for herein shall be made as specified in Section 11.02 of the Credit Agreement.

 

15.                               Successors and Assigns.  This Agreement shall
bind and inure to the benefit of and be enforceable by Secured Party and the
Grantors, successors to the Grantors and the successors and assigns of Secured
Party.

 

16.                               Governing Law; Jurisdiction; Waiver of Jury
Trial.  This Agreement, including the validity hereof and the rights and
obligations of the parties hereunder, and all amendments and supplements hereof
and all waivers and consents hereunder, shall be construed in accordance with
and governed by the domestic substantive laws of the State of New York without
giving effect to any choice of law or conflicts of law provision or rule that
would cause the application of the domestic substantive laws of any other
jurisdiction.  Each party hereto, to the extent that it may lawfully do so,
hereby consents to service of process, and to be sued, in the State of New York
and consents to the jurisdiction of the courts of the State of New York sitting
in New York County and the United States District Court for the Southern
District of New York, as well as to the jurisdiction of all courts to which an
appeal may be taken from such courts, for the purpose of any suit, action or
other proceeding arising out of any of its obligations hereunder and under the
Credit Agreement and the other Collateral Documents or with respect to the
transactions contemplated hereby or thereby, and expressly waives any and all
objections it may have as to venue in any such courts.  Each party hereto
further agrees that a summons and complaint commencing an action or proceeding
in any of such courts shall be properly served and shall confer personal
jurisdiction if served personally or by certified mail to it in accordance with
Section 14 or as otherwise provided under the laws of the State of New York. 
Notwithstanding the foregoing, the each party hereto agrees that nothing
contained in this Section 16 shall preclude the institution of any such suit,
action or other proceeding in any jurisdiction other than the State of New
York.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY SUIT, ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST IT IN RESPECT
OF ITS OBLIGATIONS HEREUNDER AND UNDER THE CREDIT AGREEMENT AND ANY OF THE OTHER
COLLATERAL DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE CREDIT
AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS.

 

17.                               Miscellaneous.  The headings in this Agreement
are for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.  This Agreement (together with the Credit Agreement and the
other Collateral Documents) embodies the entire agreement and understanding
among the Secured Party and the Grantor and supersedes all prior agreements and
understandings relating to the subject matter hereof.  Each covenant contained
herein and in the Credit Agreement and in each of the other Collateral Documents
shall be construed (absent an express provision to the contrary) as being
independent of each other covenant contained herein and therein, so that
compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  If any
provision in this Agreement, the Credit Agreement or any of the other Collateral
Documents refers to any action taken or to be

 

14

--------------------------------------------------------------------------------


 

taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable, whether such action is taken directly or
indirectly by such Person, whether or not expressly specified in such
provision.  In case any provision in this Agreement, the Credit Agreement or any
of the other Collateral Documents shall be invalid, illegal or unenforceable,
the validity, legality and enforceability of the remaining provisions hereof and
thereof shall not in any way be affected or impaired thereby.  This Agreement
may be executed in any number of counterparts and by the parties hereto on
separate counterparts but all such counterparts shall together constitute but
one and the same instrument.

 

18.                               Joint and Several.  The obligations of the
Grantors in this Agreement are joint and several.

 

19.                               Amendment and Restatement.  This Agreement
amends, restates and replaces the Original Security Agreement.  The security
interests granted under the Original Security Agreement by the Grantors party
thereto shall continue without interruption under this Agreement.

 

[Signature Pages to Follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has executed this Agreement as a sealed
instrument as of the date first above written with the intent to be legally
bound.

 

 

 

GTT COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COMMUNICATION DECISIONS - SNVC, LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

CORE180, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ELECTRA LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

NT NETWORK SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

GTT 360, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AMERICAN BROADBAND, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AIRBAND COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SPARKPLUG, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MEGAPATH CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

WALL STREET NETWORK SOLUTIONS, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------